Atkinson, Justice.
Certain exceptions pendente lite were taken to the rulings of the court sustaining a motion to strike an amendment to the answer of the defendant, disallowing an amendment to general and special demurrers to the 'original petition as amended, and overruling the demurrers to the original petition. These exceptions pendente lite were referred to in the final bill of exceptions, and were specified as a part of the record to be sent to the Supreme Court; but there was no assignment of error in the bill of exceptions upon the exceptions pendente lite. There being no assignment of error on the exceptions pendente lite, they can not be considered. Smiley v. Smiley, 144 Ga. 546 (87 S. E. 668). There was no direct exception in the bill of exceptions to the rulings complained of in the exceptions pendente lite, in accordance with the Code of 1933, § 6-1305; and consequently no question is raised as to the correctness of the rulings complained of in the exceptions pendente lite.
*100Grounds 20, 21, 22, 23, 24, 26, 27, 28, and 29 of the motion for n.ew trial complain of rulings of the court on the admissibility of evidence. .In so far as any of these grounds are sufficient to raise any question for decision, they are without merit.
“This court will not review the evidence in a case when it is apparent that there has been no bona fide effort to brief the evidence as required by law; nor will it undertake to pass upon assignments of error requiring a consideration of the evidence.” Hathcock v. McGouirk, 119 Ga. 973 (4) (47 S. E. 563); Henslee v. Harper, 148 Ga. 621 (2) (97 S. E. 667); Davis v. Gray, 163 Ga. 271 (136 S. E. 81); Oconee Mfg. Co. v. Citizens & Southern National Bank, 180 Ga. 215 (178 S. E. 643); Code of 1933, § 70-305. It is apparent from an inspection of the record in this case that there has been no bona fide effort to brief the evidence as required by law. Except as indicated in the second division above, the assignments of error relate to excerpts from the charge of the court, and require a consideration of the evidence; and they will not be passed on. Judgment affirmed.

All the Justices concur.